Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed May 15, 1992 and March 29, 1993, which ruled, inter alia, that claimant’s arteriosclerotic heart disease is not an occupational disease and that claimant’s angina was an accidental injury in the course of his employment.
Claimant was employed as a captain in the City of Binghamton Fire Department when he experienced angina while fighting a fire. Upon examination, claimant was found to be suffering from arteriosclerotic heart disease. We find that medical testimony provided substantial evidence to support the Board’s determination that the angina constituted a compensible injury but that the arteriosclerotic heart disease was not an occupational disease. The existence of conflicting medical testimony presented a credibility issue for the Board to resolve.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, *785JJ., concur. Ordered that the decision and amended decision are affirmed, without costs.